Case 7:21-cv-04620-VB Document 35 Filed 09/01/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

GISSELLE VASQUEZ
Plaintiff,
V.

CITY OF YONKERS, YONKERS PUBLIC
SCHOOL DISTRICT, ROBERT C. DODSON
PUBLIC SCHOOL, CESAR CHAVEZ
PUBLIC SCHOOL, EVELINA MEDINA,
CHRISTOPHER CASSANO, SANDRA
GUZMAN, and DR. EDWIN M. QUEZADA,
in their personal and professional capacities,
Defendants.

ORDER

21 CV 4620 (VB)

x

 

On August 18, 2021, defendant Evelina Medina answered the complaint. (Doc. #22).

That same day, defendants City of Yonkers, Yonkers Public School District (““YPS”), and
Dr. Edwin M. Quezada moved to dismiss the complaint. (Doc. #23).! On August 19, 2021, the
Court temporarily stayed plaintiff's time to oppose this motion because the remaining defendants
were due to answer, move, or otherwise respond to the complaint by August 31, 2021. (Doc.
#26). The Court stated that once those other defendants did so, it would enter an appropriate
scheduling order. (Id.).

On August 31, 2021, defendants Sandra Guzman and Christopher Cassano filed separate
motions to dismiss the complaint. (Docs. ##30, 33). All defendants have now answered, moved,
or otherwise responded to the complaint.

Accordingly, it is hereby ORDERED that, by no later than September 10, 2021, plaintiff
must notify the Court by letter whether she (i) intends to file an amended complaint in response
to the motions to dismiss, or (ii) will rely on the complaint that is the subject of the motions to
dismiss.

If plaintiff elects not to file an amended complaint, the motions will proceed in the
regular course, and the Court is unlikely to grant plaintiff a further opportunity to amend to
address the purported deficiencies made apparent by the fully briefed arguments in defendants’
motions. See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 190 (2d
Cir. 2015) (leaving “unaltered the grounds on which denial of leave to amend has long been held
proper, such as undue delay, bad faith, dilatory motive, and futility”); accord FS Capital v.
Pappas, 856 F.3d 61, 89-90 (2d Cir. 2017). In this case, the time to file opposing papers is

 

 

I Defendants City of Yonkers, YPS, and Dr. Edwin M. Quezada stated in the memorandum
of law in support of their motion to dismiss that YPS is improperly sued as Robert C. Dodson

' Public School and Cesar Chavez Public School, “which are schools within the district and are not
legal entities separate and apart from YPS.” (Doc. #25 at ECF 7 n.1).

1

 
Case 7:21-cv-04620-VB Document 35 Filed 09/01/21 Page 2 of 2

September 24, 2021, and the time to file reply papers is October 1, 2021.

If, instead, plaintiff elects to file an amended complaint, plaintiff must file the amended
complaint by no later than 14 days after notifying the Court of her intent to do so. Within 21
days of such amendment, defendants may either: (i) file an answer to the amended complaint; or
(ii) file a motion to dismiss the amended complaint; or (iii) notify the Court by letter that
defendants are relying on the initially filed motion to dismiss.

Dated: September 1, 2021
White Plains, NY
SO ORDERED:

|

Vincent L. Briccetti
United States District Judge

 

 

 
